Case 5:20-cv-01600-EEF-MLH Document 4 Filed 03/05/21 Page 1 of 4 PageID #: 67




                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

CHRISTOPHER M. JOHNSON                            CIVIL ACTION NO. 20-1600-P

VERSUS                                            JUDGE FOOTE

WARDEN DARRLY VANNOY                              MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

       Before the court is a petition for writ of habeas corpus filed by pro se petitioner

Christopher Michael Johnson, pursuant to 28 U.S.C. §2254. This petition was received

and filed in this court on December 8, 2020. Petitioner is incarcerated in the Louisiana

State Penitentiary in Angola, Louisiana. He challenges his state court convictions and

sentences. Petitioner names Warden Darrly Vannoy as respondent.

       On April 10, 2014, Petitioner was convicted of attempted first degree murder and

second degree kidnapping in the Louisiana First Judicial District Court, Parish of Caddo.

Subsequently, he was adjudicated a habitual offender and sentenced to life imprisonment

at hard labor without benefit of parole, probation, or suspension of sentence as to the

attempted first degree murder conviction and 35 years imprisonment at hard labor as to the

attempted second degree kidnapping conviction. The trial court ordered the sentences to

run consecutively.

       In support of this petition, Petitioner alleges (1) he was subjected to double jeopardy,

(2) his sentences are excessive, (3) he received ineffective assistance of counsel (4 Claims),
Case 5:20-cv-01600-EEF-MLH Document 4 Filed 03/05/21 Page 2 of 4 PageID #: 68




(4) the evidence was insufficient to support his convictions, and (5) the trial judge failed to

properly charge the jury regarding circumstantial evidence.

          Petitioner must demonstrate that he has exhausted state court remedies with respect

to the claims he raises in this petition. In order to satisfy the exhaustion requirement, the

claim must be presented to the state’s highest court, even when review by that court is

discretionary. Magouirk v. Phillips, 144 F.3d 348 (5th Cir. 1998); O’Sullivan v. Boerckel,

526 U.S. 838, 119 S.Ct. 1728, 1732-33 (1999). In Louisiana, the highest court is the

Supreme Court of Louisiana. Petitioner fails to demonstrate that he properly presented his

claims he attempts to present herein at each level of the state courts. Therefore, Petitioner

should be required to submit documentary proof that he has exhausted state court remedies

on the claims he attempts to present herein.

           It is well settled that a petitioner seeking federal habeas corpus relief cannot

collaterally attack his state court conviction in federal court until he has exhausted available

state remedies. Rose v. Lundy, 455 U.S. 509, 102 S.Ct. 1198, 71 L.Ed.2d 379 (1982);

Minor v. Lucas, 697 F.2d 697 (5th Cir. 1983). This requirement is not a jurisdictional bar

but a procedural one erected in the interest of comity providing state courts first opportunity

to pass upon and correct alleged constitutional violations. Picard v. Connor, 404 U.S. 270,

275, 92 S.Ct. 509, 30 L.Ed.2d 438, 443 (1971); Shute v. Texas, 117 F.3d 233 (5th Cir.

1997). Additionally, under 28 U.S.C. §2254(b)(1)(A)1 the district court is precluded from

granting habeas relief on an unexhausted claim.



1
    §2254 provides, in pertinent part:
                                          Page 2 of 4
Case 5:20-cv-01600-EEF-MLH Document 4 Filed 03/05/21 Page 3 of 4 PageID #: 69




       In addition, Title 28 U.S.C. §2244(d)(1)(A) was amended by AEDPA to provide a

one-year statute of limitations for the filing of applications for writ of habeas corpus by

persons in custody pursuant to the judgment of a state court. This limitation period

generally runs from the date that the conviction becomes final. 28 U.S.C. §2244(d)(1)(A).

       Accordingly,

       IT IS ORDERED that Petitioner submit within thirty (30) days from the date of

this order, a copy of the legal memorandum he filed at each level of the state courts and

the date that it was filed and the responses he received from each state court in order to

demonstrate that he has presented the issues he attempts to raise herein at each level of the

state courts.

       IT IS FURTHER ORDERED that Petitioner submit to the Clerk of Court within

(30) days after service of this order, a response hereto setting forth allegations which

demonstrate that his petition is timely under the provisions of 28 U.S.C. §2244(d)(1). This

response shall include the dates on which each post-conviction relief application was filed

in each of the state courts and the dates on which the state courts responded to each.

       Failure to comply with this order or failure to keep the court apprised of an

address change will result in dismissal of this petition pursuant to Rule 41(b) of the




       (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted unless it appears
       that--
       (A) the applicant has exhausted the remedies available in the courts of the State;

                                        Page 3 of 4
Case 5:20-cv-01600-EEF-MLH Document 4 Filed 03/05/21 Page 4 of 4 PageID #: 70




Federal Rules of Civil Procedure and Rule 41.3W of the Uniform Local Rules for the

District Courts of Louisiana.

      THUS DONE AND SIGNED in Chambers at Shreveport, Louisiana, this 5th day

of March, 2021.




                                   Page 4 of 4
